Citation Nr: 1735162	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-29 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome (IBS), prior to January 29, 2015.

2. Entitlement for an extraschedular rating for service-connected IBS.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to January 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran and her spouse testified before the Board at a September 2015 hearing, via videoconference. A transcript of the hearing is of record.

In a March 2015 decision, the Board denied the Veteran's claim for entitlement to service connection for a low back disability, to include as secondary to service-connected right hip and right thigh disabilities. 

 In response to the December2015 decision in which the Board denied the Veteran's claim for entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome (IBS), prior to January 29, 2015; the Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (CAVC). A Joint Motion for Partial Remand (JMR) was filed and on March 2017, the CAVC issued an Order vacating the December 2015 denial, and returned the case to the Board for action consistent with the JMR. The JMR found that the Board erred in the following: not adequately discussing the frequency of the Veteran's IBS symptoms; not adequately addressing the Veteran's lay statement's in regard to her symptoms; and it failed to address the Veteran's surgeries, misdiagnoses, extreme symptoms, and symptoms not covered by the schedule in its extraschedular analysis.

The issues are now back before the Board for compliance with the March 2017 JMR.

The issue of entitlement for an extraschedular rating for service-connected IBS is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to January 29, 2015, the Veteran's IBS manifested in alternating diarrhea and constipation, abdominal distension, nausea, vomiting, abdominal pain and cramping, and blood in stool causing more or less constant episodes of bowel disturbance with abdominal distress.


CONCLUSION OF LAW

Prior to January 29, 2015, the criteria for a rating of 30 percent, but no greater, for irritable bowel syndrome have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 8873-7319 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. 38 C.F.R. § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

IBS

The Veteran asserts that her IBS is more severe than contemplated by the assigned evaluation. Service connection for IBS has been granted, effective October 30, 2009, an initial 10 percent evaluation has been assigned pursuant to hyphenated Diagnostic Code 8873-7319. Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code. 38 C.F.R. § 4.27 (2016). The first four numbers reflect the diagnosed disability. The second four numbers after the hyphen identifies the criteria used to evaluate that disability. Diagnostic Code 8873 is used for tracking purposes when rating an undiagnosed illness for a Persian Gulf War veteran by analogy to one of the gastrointestinal diseases found in VA's Rating Schedule. The provisions of 38 C.F.R. § 4.114, Diagnostic Code 7319, pertain to irritable colon syndrome. 

Under Diagnostic Code 7319, a noncompensable, i.e. 0 percent, rating is assigned for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress. A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress. A maximum 30 percent rating is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress. 38 C.F.R. § 4.114, Diagnostic Code 7319.

The terms "slight," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R § 4.6 (2016).

The October 2010 VA examination reflects the Veteran with complaints of fluctuating weight loss and gain, diarrhea, and vomiting. The examination notes numerous surgeries to include two exploratory laparotomies, gallbladder removal, hysterectomy, and two colonoscopies. Additionally, the examination noted the Veteran reported missing work for several days due to her abdominal pain which resulted in her being termination in 2007. The examiner found the Veteran's symptoms to be consistent with IBS.

In February 2011 a VA examiner was asked to address the appropriate diagnosis for the Veteran's condition. Irritable bowel syndrome was diagnosed, among other things. A claims file review showed various treatments and surgeries for the Veteran's bowel and abdominal problems. Reports of pain and nausea were also noted. 

The Veteran's mother submitted a statement in October 2012 indicating that the Veteran has suffered from stomach problems since returning from active duty in Saudi Arabia. Some of the complications reported to result from these stomach problems include regular visits to the doctor, spending most days at home close to the bathroom, cramping, and limited travel. 

Also, in October 2012, the Veteran stated on her VA form 9 that she suffers from daily pain. She reported that 70 percent of the time she spends with diarrhea that is sometime accompanied by nausea and vomiting. Other symptoms reported include abdominal cramping, swollen stomach, rectal pain when wiping, and blood in stool. 

A VA examination for intestinal conditions was provided in October 2014. A diagnosis of IBS was rendered and symptoms were noted to include alternating diarrhea and constipation, abdominal distension, and nausea. Episodes of bowel disturbance with abdominal distress were reported to be occasional. There was no evidence of weight loss, malnutrition or other general health effects, or tumors/neoplasms. The Veteran's IBS was observed to not impact her ability to work.

The Veteran testified before the Board in September 2015. At that time the Veteran reported symptoms including vomiting, abdominal pain, drastic weight loss, and menstrual type cramps though she has had a hysterectomy.

Based on the above, the Board finds that prior to January 29, 2015, the Veteran's IBS warrants a rating of 30 percent. 

Throughout the entire appeals period the evidence of record shows the Veteran IBS has resulted in alternating diarrhea and constipation, abdominal distension, nausea, vomiting, abdominal pain and cramping, and blood in stool.  

While terms "slight," "moderate," and "severe" are not defined in the Schedule; it is clear that the Veteran has suffered from abdominal problems, nausea, and diarrhea to a degree that has impacted her ability to maintain employment and severely impacted her daily activities. Taking in consideration the Veteran's multiple surgeries (some in regard to her abdominal pain), abdominal pain, weight fluctuation, diarrhea, bloody stools, and rectal pain among others, the Board finds that  a rating of 30 percent, prior to January 29, 2015,  is warranted pursuant to 38 C.F.R. § 4.114, Diagnostic Code 8873-7319.

The Veteran has been diagnosed with IBS with symptoms including alternating diarrhea and constipation, abdominal distension, nausea, vomiting, abdominal pain and cramping, and blood in stool. This paired with the absence of malnutrition, other general health effects, or tumors/neoplasms persuades the Board that, though other digestive system codes were considered, Diagnostic Code 7319 is the most analogous to the Veteran's disability. 38 C.F.R. § 4.20. As such, a rating in excess of 30 percent is not warranted as this is the maximum schedular rating available under this diagnostic code. 

In reaching its decision, the Board considered the benefit-of-the-doubt rule. However, the preponderance of the evidence is against an evaluation higher than those assigned during each time period, and therefore, does not apply. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. 

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled. Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990). Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis. See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot. VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114. See Buie v. Shinseki, 24 Vet. App. 242, 250   (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent. See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114  (s)); See also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

Here, the Board awarded the Veteran TDIU for her service-connected disabilities, to include IBS in its December 2015 decision. Additionally, the Veteran does not have a single disability rating of 100 percent. As such, SMC is not applicable here. Based on the above, the issue of entitlement to TDIU is moot.


ORDER

Entitlement to an initial evaluation of 30 percent for IBS, prior to January 29, 2015, is granted.


REMAND

As explained above, the JMR found that the Board erred in failing to address the Veteran's surgeries, misdiagnoses, extreme symptoms, and symptoms not covered by the schedule in its extraschedular analysis.

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. §§  3.321, 4.16(b). The Court has set out a three-part test, based on the language of 38 C.F.R. §  3.321 (b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, while the maximum evaluation for IBS of 30 percent contemplates severe diarrhea, constipation, and abdominal distress; it does not specifically note rectal pain, bloody stools, nausea, or weight fluctuation as symptoms contemplated within the criteria. Additionally, the claims folder reflects that the Veteran's IBS has interfered with her employment causing her to miss work due to her symptoms. 

The Board is precluded by 38 C.F.R. §  3.321 (b)(1) from assigning an extraschedular rating in the first instance. Instead, the Board must refer any claim that meets the criteria for consideration of an extraschedular rating to the Under Secretary for Benefits or the Director, Compensation Service. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). Therefore, the claim for an extraschedular rating for IBS must be remanded for examination and then referred for consideration of an extraschedular rating.

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA examination to evaluate the severity of the Veteran's IBS. In doing so, the examiner is requested to determine which abdominal pain symptoms are attributable to the Veteran's IBS and which are not. Additionally, the examiner should discuss the Veteran's past surgical history and note which surgeries are related to her service-connected IBS symptoms.

The claims file must be made available to the examiner. All appropriate tests and studies should be conducted and clinical findings should be reported in detail.

2. Following completion of item (1) submit this case to the Under Secretary for Benefits or the Director, Compensation Service for consideration of an extraschedular rating under 38 C.F.R. §§  3.321 (b)(1), 4.16(b), for the service-connected IBS.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


